


CHESAPEAKE UTILITIES CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN
Effective as of January 1, 2014




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page


ARTICLE I DEFINITIONS AND GENERAL PROVISIONS2
1.1Definitions    2
1.2General Provisions    8
Y AND PARTICIPATION
8

2.1General Eligibility Conditions    8
2.2Specific Conditions for Active Participation    8
2.3Suspension of Active Participation    9
2.4Termination of Participation    9
2.5Participation by Other Employers    9
ARTICLE III DEFERRED COMPENSATION CREDITS AND ACCOUNTS9
3.1Deferred Compensation Credits    9
3.2Compensation Deferral Contributions    10
3.3Director Deferral Contributions    10
3.4Performance Share Deferral Contributions    11
3.5Restricted Share Deferral Contributions    11
3.6Employer Matching Contributions    12
3.7Employer Supplemental Contributions    12

i
    

--------------------------------------------------------------------------------




3.8Prior Plan Accounts    12
3.9Record of Account    13
ARTICLE IV VESTING14
4.1Vesting    14
4.2Confidentiality and Non-Competition Agreement    15
ARTICLE V DISTRIBUTION OF BENEFITS15
5.1Distribution Elections    15
5.2Distribution Timing    16
5.3Form of Payment    16
5.4Change in Distribution Option    17
5.5Distribution upon Death    17
5.6Distribution in the Event of Total Disability    17
5.7Special Rules for Prior Plan Credits    17
5.8Lump Sum Distribution of Small Amounts or upon a Change of Control    17
5.9Withdrawals for Unforeseeable Emergency    17
5.10Acceleration of Payment    18
5.11Delay of Payment    19
5.12Assignment and Assumption of Liabilities    19
ARTICLE VI PLAN ADMINISTRATION19

ii
    

--------------------------------------------------------------------------------




6.1Administration    19
6.2Administrative Committee    20
6.3Statement of Participant’s Account    20
6.4Filing Claims    20
6.5Notification to Claimant    21
6.6Review Procedure    21
6.7Payment of Expenses    21
ARTICLE VII AMENDMENT AND TERMINATION22
7.1Amendment    22
7.2Termination    22
ARTICLE VIII MISCELLANEOUS PROVISIONS22
8.1Employment Relationship    22
8.2Facility of Payments    23
8.3Funding    23
8.4Anti-Assignment    23
8.5Unclaimed Interests    23
8.6References to Code, Statutes and Regulations    24
8.7Liability    24
8.8Tax Consequences of Compensation Reductions    24

iii
    

--------------------------------------------------------------------------------




8.9Company as Agent for Related Employers    24
8.10Governing Law; Severability    24
8.11Taxes    24





iv
    

--------------------------------------------------------------------------------




CHESAPEAKE UTILITIES CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN
The Chesapeake Utilities Corporation Supplemental Executive Retirement Savings
Plan is hereby amended, restated and renamed as the “Chesapeake Utilities
Corporation Non-Qualified Deferred Compensation Plan” (the “Plan”), effective as
of January 1, 2014, by Chesapeake Utilities Corporation, a Delaware corporation
(the “Company”), for the benefit of a select group of the management and highly
compensated employees of the Company and of its affiliated entities which
participate in this Plan with the consent of the Company. In addition, the
Chesapeake Utilities Corporation Deferred Compensation Plan (the “DCP”),
originally established September 1, 1998, is also hereby consolidated within
this Plan, effective as of January 1, 2014, and the two prior plans shall
thereupon and thereafter be administered as a single plan on the terms set forth
in this amended and restated document.
Background Information
A.    The Company desires to continue to maintain the Plan in order to provide
certain of its highly compensated and management employees with the opportunity
to defer a portion of the base salary, bonuses and other cash compensation
otherwise payable to them.
B.    The Company also desires to continue to permit certain of its highly
compensated and management employees to defer a portion of their performance
based awards of Shares, as well as to permit members of the Board of Directors
to defer the fees they would otherwise receive for their service on the Board,
whether in cash or Shares of Chesapeake Utilities Corporation common stock, as
has been permitted under the DCP.
C.    Accordingly, the Company hereby merges and consolidates the DCP with and
into the Plan, effective as of December 31, 2013, and the terms and provisions
of both the Plan and the DCP shall be governed by this Plan, to be known as the
Chesapeake Utilities Corporation Non-Qualified Deferred Compensation Plan.
D.    The Company intends for the Plan to continue to be an unfunded,
non-qualified deferred compensation arrangement as provided under the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), and to satisfy the
requirements of a "top hat" plan thereunder and under Labor Reg. Sec.
2520.104-23.
E.    This amended, restated and consolidated Plan is intended to continue to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Code”), and final regulations and other rulings issued by the
Internal Revenue Service (“IRS”) thereunder.
F.    Amounts deferred and vested (within the meaning of Code Section 409A)
under the Plan and the DCP before January 1, 2005, and earnings thereon, are
intended to continue to remain "grandfathered" from the requirements of Code
Section 409A and shall remain subject to the terms of the Plan and the DCP as in
effect on December 31, 2004. Amounts under the Plan and the DCP that were not so
grandfathered shall continue to be subject to a good faith interpretation of
Code




--------------------------------------------------------------------------------




Section 409A for the period from January 1, 2005, through December 31, 2008, and
any applicable transition rules that apply during that period, and amounts
deferred under the Plan and the DCP from and after January 1, 2009, until the
effective date of this amended and restated Plan shall continue to be subject to
the terms of the Plan and the DCP in effect during that period of time. This new
amended and restated Plan document shall govern all amounts that are deferred
from and after January 1, 2014.
ARTICLE I

DEFINITIONS AND GENERAL PROVISIONS
1.1    Definitions. Unless the context requires otherwise, the terms defined in
this Article shall have the meanings set forth below unless the context clearly
requires another meaning. When the defined meaning is intended, the term is
capitalized:
(a)    Account. The bookkeeping account for each Participant under Section 3.9.
Each account may include subaccounts for different categories of deferrals under
the Plan and the earnings that are credited thereto on behalf of a Participant,
as described in Article III.
(b)    Administrative Committee.    The Employee Benefits Committee or such
other committee of at least three persons appointed by the Compensation
Committee of the Board to oversee the administration of the Plan.
(c)    Beneficiary. The person(s) entitled to receive any distribution hereunder
upon the death of a Participant. The Beneficiary (and any contingent
Beneficiary) for benefits payable under this Plan shall be the persons
designated by the Participant in accordance with procedures established by the
Administrative Committee as of the Participant’s date of death. In the absence
of any such designation, any death benefit shall be payable to the Participant’s
surviving spouse, or if none, to the Participant’s estate.
(d)    Board. The Board of Directors of the Company.
(e)    Change of Control. For purposes of the Plan, a Change of Control means
the first of the following events to occur:
A.    Any one person, or group of owners of another corporation who acting
together through a merger, consolidation, purchase, acquisition of stock or the
like (a “group”), acquires ownership of stock of the Company (or a
majority-controlled subsidiary of the Company) that, together with the stock
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company. However, if such
person or group is considered to own more than 50 percent of the total fair
market value or total voting power of the stock of the corporation before this
transfer of the Company’s stock, the acquisition of additional stock by the same
person or persons shall not be considered to cause a Change in Control of the
Company; or
B.    Any one person or group (as described in paragraph A, above) acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company (or a
majority-owned subsidiary of the Company) possessing 35 percent or more of the
total voting power of the stock of the Company where such person or group is not
merely acquiring additional control of the Company; or
C.    A majority of members of the Company’s Board (other than the Board of a
majority-controlled subsidiary of the Company) is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board prior to the date of the appointment or
election (the “Incumbent Board”), but excluding, for purposes of determining
whether a majority of the Incumbent Board has endorsed any candidate for
election to the Board, any individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person or group other than the
Company’s Board; or
D.    Any one person or group (as described in paragraph A, above) acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) assets from the Company (or a
majority-controlled subsidiary of the Company) that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all assets of the Company immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. A transfer of
assets by the Company will not result in a Change in Control under this
paragraph if the assets are transferred to:
(i)    A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
(ii)    An entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Company immediately after the
transfer of assets;
(iii)    A person, or more than one person acting as a group (as described in
paragraph A, above), that owns, directly or indirectly, 50 percent or more of
the total value or voting power of all the outstanding stock of the Company; or
(iv)    An entity, at least 50 percent of the total value or voting power of
which is owned, directly or indirectly, by a person described in subparagraph
(iii), above.
E.    However, no Change in Control shall be deemed to have occurred with
respect to a Participant by reason of (i) any event involving a transaction in
which the Participant or a group of persons or entities with which the
Participant acts in concert, acquires, directly or indirectly, more than 30
percent of the common stock or the business or assets of the Company; (ii) any
event involving or arising out of a proceeding under Title 11 of the United
States Code (or the provisions of any future United States bankruptcy law), an
assignment for the benefit of creditors or an insolvency proceeding under state
or local law; or (iii) any event constituting approval by the Company’s
stockholders of a merger or consolidation if a majority of the group consisting
of the president and vice presidents of the Company who are parties to
agreements conferring rights upon a Change in Control shall have agreed in
writing prior to the approval that the approval shall be deemed not to
constitute a Change in Control.
F.    The term “Change in Control” is intended to comply with Code Section 409A
and shall be interpreted such that a Change in Control (1) shall occur for
purposes of the Plan in any circumstance that would constitute a “Change in
Control Event” (within the meaning of Treasury Regulations under Code Section
409A) and (2) shall not occur for purposes of the Plan in any circumstance that
would not constitute such a Change in Control Event.
(f)    Code. The Internal Revenue Code of 1986, as amended from time to time.
(g)    Committee. The Compensation Committee of the Board.
(h)    Company. Chesapeake Utilities Corporation, a Delaware corporation.
(i)    Compensation. Amounts paid or payable by the Company to an Eligible
Employee for a Plan Year in cash which are includable in income for federal tax
purposes and which are treated as compensation under the Qualified Plan, but
also including any cash amounts deferred under this Plan or the Qualified Plan.
In addition, the dollar limit on compensation under the Qualified Plan does not
apply to this Plan.
(j)    Compensation Deferral Contribution. An amount of Compensation payable to
an Eligible Employee for a Plan Year that he or she elects to defer in
accordance with the rules and procedures of this Plan.
(k)    Deferred Stock Unit. Hypothetical Shares (whole or fractional) based upon
the deferral of Shares to the Plan by a Participant.
(l)    Director. A member of the Board of Directors of the Company who is not
also an Eligible Employee.
(m)    Director Compensation. Amounts paid or payable by the Company to a
Director for a Plan Year which are includable in income for federal tax
purposes, whether paid in cash or Shares, including any and all fees paid for
service as a member of the Board and for attendance at meetings or committee
meetings. Any other non-cash compensation or expense reimbursements are excluded
from Director Compensation.
(n)    Director Deferral Contribution. An amount of Director Compensation
payable to a Director for a Plan Year that he or she elects to defer in
accordance with the rules and procedures of this Plan.
(o)    Distribution Options. A single lump sum or annual installment payments
over a fixed period of years. The standard form of distribution (the "Standard
Option") shall be a single lump sum payment unless otherwise elected by a
Participant in accordance with the terms of the Plan or as determined by the
Company to the extent permitted by Code Section 409A and regulations thereunder.
Installment payment options may be elected for a fixed period of up to 15 years
for payments commencing on a fixed future date or upon a Separation from
Service. Each installment payment option (rather than each individual
installment payment) shall be treated as an entitlement to a “single payment” as
described in Treasury Regulations under Code Section 409A.
(p)    Effective Date. January 1, 2014, the date this amendment and restatement
of the Plan is effective.
(q)    Eligibility Effective Date. The date an Eligible Employee or Director
receives the enrollment materials from the Company or its agent. The Eligibility
Effective Date will be presumed to occur three business days after the
enrollment materials are deposited in the U.S. mail, properly addressed to the
Eligible Employee or Director, or the date the enrollment materials are
otherwise delivered to the Eligible Employee or Director.
(r)    Eligible Employee. Any individual who is (A) among a select group of
management or highly compensated employees (within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA), and (B) designated by the Committee,
in its sole discretion, as eligible to participate in the Plan.
(s)    Employer. The Company and any affiliate thereof or successor thereto
which adopts and participates in the Plan. Any affiliate that has U.S. employees
and is a member of a controlled group of corporations or other business entities
within the meaning of Code Sections 414(b) and (c) that includes Chesapeake
Utilities Corporation shall participate in the Plan unless determined otherwise
by the Company. Such participation in the Plan shall continue only so long as
the affiliate remains a member of a controlled group of corporations or other
business entities within the meaning of Code Sections 414(b) and (c) that
includes Chesapeake Utilities Corporation.
(t)    Employer Matching Contribution. An Employer contribution to the Plan that
is based on the Participant’s Compensation Deferral Contribution for the Plan
Year.
(u)    Employer Supplemental Contribution. An Employer contribution to the Plan
that is based on a Participant’s Excess Compensation for the Plan Year.
(v)    ERISA. The Employee Retirement Income Security Act of 1974, as amended
from time to time.
(w)    Excess Compensation. The amount, if any, of an Eligible Employee’s
Compensation for the Plan Year that exceeds (i) the limitation under Code
Section 401(a)(17) for that Plan Year, or (ii) if less than the limitation under
Code Section 401(a)(17), the portion of Compensation that is taken into account
under the terms of the Qualified Plan after deducting any Compensation Deferrals
to this Plan.
(x)    Fair Market Value. The closing sales price of the Shares, as reported on
the New York Stock Exchange (or any other reporting system as shall be selected
by the Committee) on the relevant date, or if no sale of Shares is reported for
a date, on the most recent previous date on which trading occurred.
(y)    Participant. Any Director and any Eligible Employee who meets the
eligibility requirements for participation in the Plan as set forth in Article
II and who earns benefits under the Plan.
(z)    Performance-Based. A bonus or other payment of Compensation or an award
of Shares is Performance-Based if the amount of the payment or the entitlement
thereto is contingent on the satisfaction of organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. The organizational or individual performance criteria shall be
established in writing no later than 90 days after the beginning of the period
of service to which the criteria relate, and the outcome must be substantially
uncertain at the time the criteria are established. Notwithstanding the above, a
Performance-Based bonus or Share award may be based on subjective performance
criteria, provided that:
A.    The subjective performance criteria are bona fide and relate to the
performance of the Participant, a group of service providers that includes the
Participant, or a business unit for which the Participant provides services
(which may include the entire organization); and
B.    the determination that any subjective performance criteria have been met
is not to be made by the Participant or a family member of the Participant (as
defined in Code Section 267(c)(4) applied as if the family of an individual
includes the spouse of any member of the family), or a person under the
effective control of the Participant or such a family member, and no amount of
the Compensation of the person making such determination is effectively
controlled in whole or in part by the Participant or such a family member.
(aa)    Performance Share Award. A Performance-Based award of Shares granted
under an equity compensation plan of the Company.
(bb)    Performance Share Deferral Contribution. A Performance Share Award
payable to an Eligible Employee that he or she elects to defer in accordance
with the rules and procedures of this Plan.
(cc)    Plan. The Chesapeake Utilities Corporation Non-Qualified Deferred
Compensation Plan, as set forth herein, and as such Plan may be amended from
time to time hereafter.
(dd)    Plan Year. The fiscal year of the Plan, which is the 12 consecutive
month period beginning January 1 and ending December 31.
(ee)    Qualified Plan. The Chesapeake Utilities Corporation Retirement Savings
Plan, as amended from time to time.
(ff)    Retirement. An Eligible Employee's Separation from Service with the
Employer following attainment of age 65.
(gg)    Restricted Share Award. An award of Shares granted under an equity
compensation plan of the Company with vesting based on elapsed time or some
other factor or condition other than a Performance-Based condition.
(hh)    Restricted Share Deferral Contribution. A Restricted Share Award payable
to an eligible employee that he or she elects to defer in accordance with the
rules and procedures of this Plan.
(ii)    Separation from Service. An Eligible Employee separates from service
with the Employer if the Eligible Employee dies, retires or otherwise has a
termination of employment with the Employer. Whether a termination of employment
has occurred is determined based on whether the facts and circumstances indicate
that the Employer and the Eligible Employee reasonably anticipated that no
further services would be performed after a certain date or that the level of
bona fide services the Eligible Employee would perform after such date (as an
employee or independent contractor) would permanently decrease to no more than
20 percent of the average level of bona fide services performed over the
immediately preceding 36-month period (or the full period in which the Eligible
Employee provided services to the Employer if the Eligible Employee has been
providing services for less than 36 months). An Eligible Employee will not be
deemed to have experienced a Separation from Service if such Eligible Employee
is on military leave, sick leave, or other bona fide leave of absence, to the
extent such leave does not exceed a period of six months or, if longer, such
longer period of time during which a right to re-employment is protected by
either statute or contract. If the period of leave exceeds six months and the
individual does not retain a right to re-employment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period. In the case of a Director, a
separation from service occurs upon the termination of the Director’s service on
the Board, provided, however, that a Director who is also providing services to
the Employer as an independent contractor, does not have a Separation from
Service until he or she has separated from service both as a Director and as an
independent contractor. If an Eligible Employee provides services both as an
employee and as a member of the Board, the services provided as a Director are
generally not taken into account in determining whether the Eligible Employee
has a Separation from Service as an employee for purposes of the Plan, in
accordance with final regulations under Code Section 409A.
(jj)    Shares. The common stock, par value $0.4867 per share, of the Company,
or any security of the Company issued in substitution, exchange or lieu thereof.
(kk)    Total Disability. Occurs when a Participant is unable to engage in any
substantial gainful activity and has qualified for benefits under the Company’s
long term disability plan by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. A Participant shall
also be deemed to be totally disabled if determined to be totally disabled by
the Social Security Administration. The Company may require the Participant to
submit to periodic medical examinations at the Participant’s expense to confirm
the existence and continuation of a Total Disability.
(ll)    Valuation Date. The last business day of each calendar month.
1.2    General Provisions. Singular and plural forms are interchangeable.
Certain terms of more limited application have been defined in the provisions to
which they are principally applicable. The division of the Plan into Articles
and Sections with captions is for convenience only and is not to be taken as
limiting or extending the meaning of any of its provisions.
ARTICLE II    

ELIGIBILITY AND PARTICIPATION
2.1    General Eligibility Conditions. Each Director of the Company is eligible
to participate in the Plan for purposes of making Director Deferral
Contributions. For an employee to become eligible to participate in the Plan,
the employee must be (A) among a select group of management or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3), and
401(a)(1) of ERISA and (B) designated as an Eligible Employee by the Company (or
another participating Employer) to receive any applicable Employer contributions
and to make Compensation Deferral Contributions, Performance Share Deferral
Contributions or Restricted Share Deferral Contributions under the Plan. In
order to receive a benefit under the Plan, a Participant must also meet the
requirements of Sections 2.2 and 2.3. An Eligible Employee or Director shall be
considered eligible to participate in the Plan effective as of his or her
Eligibility Effective Date.
2.2    Specific Conditions for Active Participation. To participate actively in
the Plan (i.e., to make deferrals hereunder), a Participant must execute or
acknowledge an agreement to make Compensation Deferral Contributions,
Performance Share Deferral Contributions, Restricted Share Deferral
Contributions or Director Deferral Contributions, in accordance with procedures,
including electronic enrollment, as are established by the Administrative
Committee from time to time. A Participant’s agreement to make a permitted
deferral to the Plan shall be maintained by or on behalf of the Administrative
Committee and must be executed, acknowledged, filed or submitted electronically
within 30 days of the Participant’s Eligibility Effective Date and, for all
subsequent deferral elections after initial participation, within the following
time limitations, as applicable: (i) in advance of the beginning of the calendar
year during which such Compensation or Director Compensation is expected to be
earned; (ii) in the case of Performance-Based Compensation or a Performance
Share Award, on or before the mid-point of the performance period but in no
event later than six months before the end of the performance period, provided
the amount of such Compensation or Performance Award has not become readily
ascertainable at that time; (iii) in the case of a Restricted Share Award, on or
before the date the award is granted, provided that the restriction or vesting
period for the Restricted Share Award is at least 12 months long; or (iv) at
such other time or times as may be required or permitted by regulations issued
under Code Section 409A and administrative procedures established by the
Administrative Committee.
2.3    Suspension of Active Participation. Any Participant not selected as an
Eligible Employee for a given Plan Year shall cease to have any right to defer
Compensation for such Plan Year or to receive Employer Matching Contributions or
Employer Supplemental Contributions for such Plan Year. However, any amounts
credited to the Account of a Participant whose participation is suspended shall
otherwise continue to be maintained under the Plan in accordance with its terms.
If an Eligible Employee has ceased being eligible to participate in the Plan
(other than the accrual of earnings on his Account, if any), regardless of
whether all amounts deferred under the Plan have yet been paid, and subsequently
becomes eligible to participate in the Plan again, the Eligible Employee may be
treated as being initially eligible to participate in the Plan if he or she has
not been eligible to participate in the Plan (other than the accrual of earnings
on his or her Account, if any) at any time during the 24-month period ending on
the date the employee again becomes an Eligible Employee under the Plan.
2.4    Termination of Participation. Once an Eligible Employee becomes a
Participant, such individual shall continue to be a Participant until such
individual (i) ceases to be described as an Eligible Employee, and (ii) ceases
to have any vested interest in the Plan (as a result of distributions made to
such Participant or his or her Beneficiary, if applicable, or otherwise).
2.5    Participation by Other Employers. Each corporation or other entity with
U.S. employees that is a member of the same controlled group as the Company
(within the meaning of Code Sections 414(b) and (c)) shall be a participating
employer under the Plan unless determined otherwise by the Company.
Participating affiliates that cease to be a member of the same controlled group
as Chesapeake Utilities Corporation within the meaning of Code Sections 414(b)
and (c) are no longer eligible to participate in the Plan effective as of the
date that they cease to qualify as a controlled group member. Participants of
such an employer shall no longer be eligible to participate effective as of the
date that their employer becomes ineligible.
ARTICLE III    

DEFERRED COMPENSATION CREDITS and ACCOUNTS
3.1    Deferred Compensation Credits. Pursuant to the provisions of Article II
and this Article III, a Participant and the Employer may, by mutual agreement,
provide for deferred and postponed payment of a percentage of the Participant’s
Compensation, Director Fees, Performance Share Awards or Restricted Share Awards
which otherwise would be paid during the applicable Plan Year(s) for services to
be rendered in such year(s). All elections to defer Compensation, Director Fees,
Performance Share Awards or Restricted Share Awards must be made within 30 days
after the Participant’s Eligibility Effective Date and, for subsequent elections
after initial eligibility, prior to the calendar year during which the
Compensation is expected to be earned or at such other time as may be specified
under regulations issued under the Code. In the case of the deferral of any
Performance-Based Compensation or Performance Share Award, such election must
also be made no later than six months before the end of the performance period,
provided that in no event may an election to defer Performance-Based
Compensation or a Performance Share Award be made after such Compensation or
award has become readily ascertainable within the meaning of Code Section 409A.
In the case of the deferral of any Restricted Share Award, such election must
also be made at least 12 months before the restrictions applicable to the
Restricted Share Award will lapse and result in vesting of the award. In all
cases, a Participant’s election to defer Compensation that is not
Performance-Based shall be made prior to the time any of the Compensation
covered by such election is to be earned by such Participant. Elections to
participate and defer Compensation shall be irrevocable with respect to the
Compensation to which they apply and may be amended, revoked or suspended by the
Participant only effective as of the January 1st following the amendment,
revocation or suspension in accordance with procedures established by the
Administrative Committee, unless rules and regulations under Code Section 409A
permit amendment, revocation or suspension as of some other time. In the
Administrative Committee's discretion, Participant elections to defer
Compensation may apply only to Compensation above a fixed dollar amount or
payable after a particular date during the year, provided that such designation
is made at the time of the initial deferral election and is irrevocable for the
Plan Year to which it applies. Deferred Compensation Credits for a Participant
under the Plan may include one or more of the following: Compensation Deferral
Contributions, Director Deferral Contributions, Performance Share Deferral
Contributions, Restricted Share Deferral Contributions, Employer Matching
Contributions and Employer Supplemental Contributions.
3.2    Compensation Deferral Contributions. A Participant who is an Eligible
Employee may defer up to 80 percent of Compensation that is not
Performance-Based Compensation and may also, to the extent permitted by the
Administrative Committee, make one or more separate elections for the deferral
of up to 80 percent of Performance-Based Compensation from a plan or arrangement
offering the opportunity to earn such Compensation. The Company may, in its
discretion, establish and change from time to time the minimum and maximum
amount that may be so deferred. Elections shall be made in accordance with
procedures established by the Administrative Committee. In addition, special
limitations may be established by the Administrative Committee to apply to the
deferral of any special bonus or other non-periodic Compensation that a
Participant is expected to receive. The Employer will credit the deferred
compensation amount agreed to for each Plan Year to the Participant’s Account
from time to time as soon as administratively practicable after the deferred
amounts otherwise would have been earned and paid to the Participant. All
contributions under this provision to the Accounts of Participants in the Plan,
as adjusted for earnings or losses (described below), shall be referred to as
the Participant’s “Compensation Deferral Contribution Subaccount.”
A Participant’s Compensation Deferral Contribution hereunder will be
automatically suspended during any unpaid leave of absence or temporary layoff.
Contributions suspended in accordance with the provisions of this paragraph
shall be automatically resumed, without the necessity of any action by the
Participant, upon return to employment at the expiration of such suspension
period if such return to employment occurs within the same Plan Year for which
the Compensation Deferral Contributions were being made.
3.3    Director Deferral Contributions. A Participant who is a Director may
defer up to 100 percent of Director Compensation to be earned in the next Plan
Year and may also, to the extent permitted by the Administrative Committee, make
one or more separate elections for the deferral of Director Compensation payable
in cash and Director Compensation payable in Shares. The Company may, in its
discretion, establish and change from time to time the minimum and maximum
amount that may be so deferred. Elections shall be made in accordance with
procedures established by the Administrative Committee. The Employer will credit
the deferred compensation amount agreed to for each Plan Year to the
Participant’s Account from time to time as soon as administratively practicable
after the deferred amounts otherwise would have been earned and paid to the
Participant. Deferrals of Director Compensation payable in Shares shall be
credited to the Account as Deferred Stock Units. Such Deferred Stock Units shall
equal the number of Shares that the Participant otherwise would be entitled to
receive as Director Compensation. All contributions under this provision to the
Accounts of Participants in the Plan, as adjusted for earnings or losses
(described below), shall be referred to as the Participant’s “Director Deferral
Contribution Subaccount.” The Director Deferral Contribution Subaccount shall
also maintain a separate record of Deferred Stock Units credited thereto and of
cash deferral amounts.
3.4    Performance Share Deferral Contributions. A Participant who is eligible
to receive a Performance Share Award may elect to defer up to 100% of the Shares
he or she might otherwise receive under the Award, net of any Shares required to
be retained to satisfy tax withholding requirements. The Company may, in its
discretion, establish and change from time to time the minimum and maximum
amount that may be so deferred. Elections shall be made in accordance with
procedures established by the Administrative Committee. The Employer will credit
the deferred compensation amount agreed to for each Performance Share Award to
the Participant’s Account from time to time as soon as administratively
practicable after the deferred amounts otherwise would have been earned and paid
to the Participant. Such deferrals of amounts otherwise payable in Shares shall
be credited to the Account as Deferred Stock Units. Such Deferred Stock Units
shall equal the number of Shares that the Participant otherwise would be
entitled to receive under the Performance Share Award for the portion of the
Award that is deferred. All contributions under this provision to the Accounts
of Participants in the Plan, as adjusted for earnings or losses (described
below), shall be referred to as the Participant’s “Performance Share Deferral
Contribution Subaccount.”
3.5    Restricted Share Deferral Contributions. A Participant who is eligible to
receive a Restricted Share Award may elect to defer up to 100% of the Shares he
or she might otherwise receive under the Award, net of any Shares required to be
retained to satisfy tax withholding requirements. The Company may, in its
discretion, establish and change from time to time the minimum and maximum
amount that may be so deferred. Elections shall be made in accordance with
procedures established by the Administrative Committee. The Employer will credit
the deferred compensation amount agreed to for each Restricted Share Award to
the Participant’s Account from time to time as soon as administratively
practicable after the deferred amounts otherwise would have been earned and paid
to the Participant. Such deferrals of amounts otherwise payable in Shares shall
be credited to the Account as Deferred Stock Units. Such Deferred Stock Units
shall equal the number of Shares that the Participant otherwise would be
entitled to receive under the Restricted Share Award for the portion of the
Award that is deferred. All contributions under this provision to the Accounts
of Participants in the Plan, as adjusted for earnings or losses (described
below), shall be referred to as the Participant’s “Restricted Share Deferral
Contribution Subaccount.”


3.6    Employer Matching Contributions. The Employer shall credit to a
Participant’s Account each Plan Year during which the Participant is selected to
participate in the Plan an amount equal to a percentage of the Participant’s
Deferred Compensation Credits as a matching contribution. The amount of any such
contribution shall be based upon the rate of match in effect for the same Plan
Year under the Qualified Plan and may vary from year to year or among
Participants, as may be applicable under the Qualified Plan. Notwithstanding the
foregoing, such Employer Matching Contributions shall in no event be made to the
extent that they would duplicate matching contributions made under the Qualified
Plan for the same Plan Year with respect to deferrals of Compensation below the
dollar limit applicable to the Qualified Plan under Code Section 401(a)(17). It
is the intent of this limitation to provide each Participant with an Employer
Matching Contribution under this Plan that, when added to the Employer Matching
Contribution under the Qualified Plan for a particular Plan Year, equals the
amount of Employer Matching Contribution the Participant would have received
under the Qualified Plan in the absence of any limitations on Compensation under
the Qualified Plan and without regard to any deferrals of Compensation by the
Participant to this Plan. All contributions under this provision to the Accounts
of Participants in the Plan, as adjusted for earnings or losses (described
below), shall be referred to as the Participant’s "Employer Matching
Contribution Subaccount."
3.7    Employer Supplemental Contributions. The Employer shall credit to a
Participant’s Account each Plan Year during which the Participant is selected to
participate in the Plan an Employer Supplemental Contribution on the same
allocation basis as is used for that Plan Year under the Qualified Plan, but
only with respect to Excess Compensation. The amount of any such contribution
may vary from year to year or among Participants, as may be applicable under the
Qualified Plan. Notwithstanding the foregoing, such Employer Supplemental
Contributions shall in no event be made to the extent that they would duplicate
supplemental contributions made under the Qualified Plan for the same Plan Year
with respect to Compensation below the dollar limit applicable to the Qualified
Plan under Code Section 401(a)(17). It is the intent of this limitation to
provide each Participant with an Employer Supplemental Contribution under this
Plan that, when added to the Employer Supplemental Contribution under the
Qualified Plan for a particular Plan Year, equals the amount of Employer
Supplemental Contribution the Participant would have received under the
Qualified Plan in the absence of any limitations on Compensation under the
Qualified Plan and without regard to any deferrals of Compensation by the
Participant to this Plan. In addition, such Employer Supplemental Contributions
may be made in cash or Shares, in the sole discretion of the Employer. If made
in Shares, such amounts shall be credited as Deferred Stock Units. All
contributions under this provision to the Accounts of Participants in the Plan,
as adjusted for earnings or losses (described below), shall be referred to as
the Participant’s "Employer Supplemental Contribution Subaccount."
3.8    Prior Plan Accounts. The Employer will credit to the Participant’s
Account the accrued benefit of the Participant under the Chesapeake Utilities
Corporation Deferred Compensation Plan and any other nonqualified deferred
compensation plan or arrangement sponsored by the Company or one of its
affiliates that is consolidated and merged with and into this Plan. All amounts
credited as contributions under this provision to the Accounts of Participants
in the Plan, as adjusted for earnings or losses (described below), are referred
to as "Prior Plan Credits." A schedule of the nonqualified deferred compensation
plans merged with and into this Plan, if any, and of the amounts credited to the
Accounts of Participants from such prior plans, shall be maintained by the
Administrative Committee. Prior Plan Credits shall continue to be subject to the
time and form of payment elected by the Participant under the Prior Plan,
notwithstanding any contrary provision of this Plan.
3.9    Record of Account. Solely for the purpose of measuring the amount of the
Employer's obligations to each Participant or his or her Beneficiaries under the
Plan, the Employer will maintain a separate bookkeeping record, an "Account,"
for each Participant in the Plan.
(a)    Earnings on Cash Equivalent Amounts. The Company, in its discretion, may
either credit a hypothetical earnings rate to the cash portion of a
Participant's Account balance for the Plan Year (i.e., the portion that is not
credited as Deferred Stock Units), or may actually invest an amount equal to the
amount credited to the Participant's Account from time to time in an account or
accounts in its name with investment vehicles or companies, which investment
options may include some or all of those used for investment purposes under the
Qualified Plan, as determined by the Company in its discretion. The Company may
also establish a deferred compensation trust that qualifies as a so-called
“rabbi” trust meeting applicable requirements of Code Section 409A. If such
separate investments are made, the Participant may be permitted to direct the
investment of the portion of the Employer's cash accounts allocable to him under
the Plan in the same manner as is permitted under the Qualified Plan, except
that the investment options may be different from those available under the
Qualified Plan. The Participant may change the allocation of the cash portion of
his or her Account among the applicable investment alternatives then available
under the Plan in accordance with procedures established by the Administrative
Committee from time to time. The Company is not obligated to make any particular
investment options available, however, if investments are in fact made, and may,
from time to time in its sole discretion, change the investment alternatives.
Nothing herein shall be construed to confer on the Participant the right to
continue to have any particular investment available.
The Company will credit the cash portion of each Participant’s Account with
hypothetical or actual earnings or losses at least quarterly based on the
earnings rate declared by the Company or the performance results of the
Employer’s account(s) invested pursuant to the Company’s or the Participant’s
directions, and shall determine the fair market value of the cash portion of the
Participant’s Account based on the bookkeeping record or the fair market value
of the portion of the Employer’s accounts representing the cash portion of the
Participant’s Account as of each applicable Valuation Date. The determination of
the earnings, losses or fair market value of the cash portion of the
Participant’s Account may be adjusted by the Company to reflect its payroll,
income or other taxes or costs associated with the Plan, as determined by the
Company in its sole discretion.
(b)    Earnings on Deferred Stock Units. Amounts credited to the Plan as
Deferred Stock Units shall be separately accounted for from amounts credited as
cash or cash equivalents, as described in subsection (a), above. The Deferred
Stock Units credited to a Participant’s Account shall be increased on each date
that a dividend is paid on Shares. The number of additional Deferred Stock Units
credited to a Participant’s Account as a result of such increase shall be
determined first by multiplying the number of Deferred Stock Units credited to
the Participant’s Account on the dividend record date by the amount of the
dividend declared per Share on the dividend declaration date, and then by
dividing the product so determined by the Fair Market Value of the Shares on the
dividend payment date. A Participant may not elect to change or convert any
amount credited to his or her Account as a Deferred Stock Unit to a cash
equivalent amount. The value of the Deferred Stock Units credited to a
Participant’s Account shall be based upon the Fair Market Value of an equivalent
amount of Shares for the Valuation Date or other date as of which the valuation
is made. Notwithstanding the foregoing, the Administrative Committee may elect
to credit the dollar equivalent of the dividends allocable to Deferred Stock
Units as a cash equivalent amount for each Participant or for each Participant
who is an Eligible Employee, in lieu of increasing the number of Deferred Stock
Units credited to the Participant’s Account. Any such election shall apply to
all Participants in the Plan or to all Participants who are Eligible Employees,
as determined by the Administrative Committee in its sole discretion.
(c)    Effect of Organic Changes on Deferred Stock Units. An “Organic Change”
includes (i) a stock dividend, stock split, reverse stock split, share
combination, special or extraordinary cash dividend, or recapitalization or
similar event affecting the capital structure of the Company (each, a “Share
Change”), or (ii) a merger, consolidation, acquisition of property or shares,
separation, spin-off, reorganization, stock rights offering, liquidation,
disaffiliation from the Company of a subsidiary or division (“Disaffiliation”),
or similar event affecting the Company or any of its subsidiaries (each, an
“Organic Change”). If any Organic Change shall occur, then the Committee shall
make such substitutions or adjustments as it deems appropriate and equitable to
each Participant’s Account credited with Deferred Stock Units (if any). In the
case of Organic Changes, such adjustments may include, without limitation, (x)
the cancellation of outstanding Deferred Stock Units in exchange for payments of
cash, property or a combination thereof having an aggregate value equal to the
value of such Deferred Stock Units, as determined by the Committee in its sole
discretion, (y) the substitution of other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the Company) for the Deferred Stock Units, and (z) in connection with
any Disaffiliation, arranging for the assumption or replacement of Deferred
Stock Units with new deferred units based on other property or other securities
(including, without limitation, other securities of the Company and securities
of entities other than the Company), by the affected subsidiary, affiliate or
division or by the entity that controls such subsidiary, affiliate or division
following such Disaffiliation (as well as any corresponding adjustments to
awards that remain based upon Company securities). If the assets held in the
Participant’s Account immediately after such adjustment are not equity
securities, then the Participant shall be permitted to re-direct the investment
thereof into the other investment choices then available under this Plan.
ARTICLE IV    

VESTING
4.1    Vesting. A Participant always will be 100% vested in amounts credited to
his or her Account as Compensation Deferral Contributions or Director Deferral
Contributions and earnings allocable thereto. A Participant will become 100%
vested in amounts credited to his or her Account as Employer Matching
Contributions and Employer Supplemental Contributions after he or she completes
two years of service with the Employer. For this purpose, “years of service”
shall be determined under the terms of the Qualified Plan. Any Deferred Stock
Units credited to a Participant’s Account as a Performance Share Deferral
Contribution or Restricted Share Deferral Contribution shall be credited under
this Plan only after vesting has occurred in accordance with the terms of the
Performance Share Award or Restricted Share Award under which it was earned. In
addition, a Participant shall become 100% vested in his or her entire Account
upon his or her Retirement, death, Total Disability or upon a Change of Control
of the Company. If a Participant has a Separation from Service prior to becoming
100% vested in his or her entire Account, the non-vested portion shall be
forfeited. If the Participant has a Separation from Service but is subsequently
re-employed by the Employer, no benefits forfeited hereunder shall be reinstated
unless otherwise determined by the Company in its sole discretion.
4.2    Confidentiality and Non-Competition Agreement. In its discretion, the
Employer may require any Eligible Employee selected to become a Participant in
the Plan to execute a Confidentiality and Non-Competition Agreement with the
Employer in consideration of the benefits to be provided hereunder.


ARTICLE V    

DISTRIBUTION OF BENEFITS
5.1    Distribution Elections. Each Participant, when he or she executes or
acknowledges an agreement to make Compensation Deferral Contributions,
Performance Share Deferral Contributions, Restricted Share Deferral
Contributions, or Director Deferral Contributions, in accordance with
procedures, including electronic enrollment, as are established by the
Administrative Committee from time to time, shall also make an election at the
same time as to the time and form of payment of such deferred amounts in
accordance with this Plan, procedures established by the Administrative
Committee and Code Section 409A. If a Participant does not elect to make any
Compensation Deferral Contributions, Performance Share Deferral Contributions or
Restricted Share Deferral Contributions, but is entitled to receive an
allocation of Employer Supplemental Contributions, such a Participant must make
an election as to the time and form of payment of such Employer Supplemental
Contributions in accordance with procedures established by the Administrative
Committee, within no more than 30 days after his or her Eligibility Effective
Date (if a new Participant), and, for all subsequent deferral elections after
initial participation, in advance of the beginning of the calendar year during
which such Employer Supplemental Contribution is expected to be earned. In
addition, only one time and form of payment may be elected for all amounts to be
credited to a Participant’s Account in a single Plan Year as Compensation
Deferral Contributions, Employer Matching Contributions and Employer
Supplemental Contributions, but a Participant may make a different election as
to the time and form of distribution of the amounts deferred and credited to his
or her Account as Compensation Deferral Contributions, Employer Matching
Contributions and Employer Supplemental Contributions for any other Plan Year. A
Participant may also make a separate time and form of distribution election each
Plan Year for amounts to be deferred as Performance Share Deferral Contributions
for such Plan Year, and a separate time and form of distribution election each
Plan Year for amounts to be deferred as Restricted Share Deferral Contributions,
if any. A Director may make a separate distribution election each Plan Year for
the cash portion of his or her Director Deferral Contributions to be made for
such Plan Year and for the Deferred Stock Unit portion of his or her Director
Deferral Contributions to be made for such Plan Year. All form of payment
elections shall be limited to the permitted Distribution Options. If a
Participant fails to make a distribution election as to the time or the form of
payment or both within the applicable time limitations, the default form of
payment shall be the Standard Option and the default time of payment shall be
upon Separation from Service.
5.2    Distribution Timing. A Participant shall receive payment of the amounts
credited to his or her Account upon his or her Separation from Service due to
Retirement or any other reason or upon a fixed date elected by the Participant.
A Participant may also elect to receive payment of the amounts credited to his
or her Account as of the earlier or later of a fixed date and Separation from
Service, to the extent permitted by the Administrative Committee. The
Administrative Committee may make rules of uniform applicability and change them
from time to time regarding the distribution timing alternatives that may be
elected under the Plan, provided such rules comply with Code Section 409A. If a
Participant elects to have any portion of his or her Account payable upon his or
her Separation from Service, such amounts shall be payable on the first business
day that is at least six months after the Valuation Date coincident with or next
following the date of the Participant’s Separation from Service. If distribution
is to be made on a fixed date, payment will be made on such date (if a business
day) or on the first business day thereafter. No Participant may elect a fixed
payment date that is earlier than the third calendar year after the year of
deferral. If payment is to be made in annual installments, it shall commence on
the applicable payment date as described in this Section, with subsequent annual
installments to occur on the same date each year thereafter (or the next
business day if the date falls on a weekend or holiday), until the amount
payable in installments is distributed in full.
5.3    Form of Payment. Upon Retirement or Separation from Service (other than
due to death or Total Disability) or the attainment of a fixed date properly
elected by a Participant, the Participant shall be eligible to receive payment
of the amounts credited to the Participant’s Account for payment upon such event
or date in the Standard Distribution Option or any other permitted Distribution
Option, as specified in Section 5.2, above. If an annual installment payment
method is the selected Distribution Option, the amount of the annual benefit
shall equal the amount necessary to fully distribute the Participant’s Account
(or portion thereof to which the Distribution Option applies) as an annual
benefit payable over the installment period, consistent with the following
methodology: the amount payable as the annual installment shall equal the value
of the Participant’s Account (or portion thereof to which the Distribution
Option applies) as of the most recent Valuation Date, multiplied by a fraction,
the numerator of which is one and the denominator of which is the number of
annual installments remaining in the installment period elected by the
Participant. For example, assuming a 10 year installment payment period applies,
the amount distributed at each of the distribution dates would represent the
value of the Participant’s Account (or portion thereof to which the Distribution
Option applies) as of the most recent Valuation Date preceding the actual
distribution date times the following factors: year one – 10 percent (1/10);
year two – 11.11 percent (1/9); year three – 12.5 percent (1/8); year four –
14.29 percent (1/7); year five – 16.66 percent (1/6); year six – 20 percent
(1/5); year seven – 25 percent (1/4); year eight – 33.33 percent (1/3); year
nine – 50 percent (1/2) and year ten – 100 percent (1/1). The Participant must
provide the Employer advance notice of his or her intention to retire and
receive benefits hereunder in accordance with uniform procedures established by
the Administrative Committee. Payments of amounts credited as cash or cash
equivalents to the Participant’s Account will be made in U.S. dollars, and
amounts credited as Deferred Stock Units will be distributed in Shares, except
that cash shall be paid in lieu of a fractional Share.
5.4    Change in Distribution Option. A Participant may change his or her
election of a Distribution Option or time of payment pursuant to an election
made during the annual deferral election period prior to the beginning of each
Plan Year, provided said election is made at least 12 months prior to the date
that payments would otherwise have begun under such option and provided that
payments will also be deferred to a new commencement date that is at least five
years later than the original commencement date (i.e., five years after the date
of the Participant’s Separation from Service or a new fixed date that is five
years later than the original fixed date). A Participant may not change a
Distribution Option or a distribution date in a manner that does not comply with
Code Section 409A. If a Distribution Option election is made or changed and
distribution is triggered before 12 months have elapsed, the distribution will
be made in accordance with the Distribution Option election in effect prior to
the change or, if none, in accordance with the Standard Option.
5.5    Distribution upon Death. In the event of the death of the Participant
while receiving benefit payments under the Plan, the Beneficiary or
Beneficiaries designated by the Participant shall be paid the remaining payments
due under the Plan in a single lump sum. In the event of the death of the
Participant prior to the commencement of the distribution of benefits under the
Plan, such benefits shall be paid to the Beneficiary or Beneficiaries designated
by the Participant in the Standard Option (a single lump sum). Amounts payable
upon the death of a Participant shall be paid as soon as practicable but no more
than 90 days after the Participant’s death.
5.6    Distribution in the Event of Total Disability. Upon the Participant's
Total Disability, the Participant shall be eligible to receive payment of the
amounts credited to his or her Account commencing as soon as practicable but no
more than 90 days after the Administrative Committee is satisfied of the
determination of the existence of a Total Disability with respect to such
Participant. Benefits payable upon Total Disability shall be paid in the
Standard Option (a single lump sum).
5.7    Special Rules for Prior Plan Credits. Amounts credited to a Participant’s
Account as Prior Plan Credits, if any, shall be payable under the terms of the
Prior Plan and the distribution elections made thereunder to the extent in
compliance with Code Section 409A.
5.8    Lump Sum Distribution of Small Amounts or upon a Change of Control. If
the value of a Participant's entire Account as of the date it becomes
distributable is not greater than the applicable dollar amount under Section
402(g)(1)(B) of the Code, then the Participant's entire Account balance shall be
payable as a single lump sum notwithstanding any other election that may be in
effect. In addition, upon a Change of Control of the Company, the Participant’s
Account shall be payable in a single lump sum no later than 90 days following
the Change of Control, and alternative elections in effect by the Participant
shall no longer apply.
5.9    Withdrawals for Unforeseeable Emergency. Upon the occurrence of an
unforeseeable emergency, a Participant shall be eligible to receive payment of
the amount necessary to satisfy such emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent such liquidation would not itself cause
severe financial hardship), or by cessation of deferrals under the Plan. The
amount determined to be properly distributable under this Section and applicable
regulations under Code Section 409A shall be payable in a single lump sum only.
For the purposes of this Section, the term “unforeseeable emergency” means a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or a dependent of the
Participant (as defined in Code Section 152, without regard to Sections
152(b)(1), (b)(2) and (d)(1)(B)); loss of the Participant’s property due to
casualty, including the need to rebuild a home following damage not otherwise
covered by insurance, for example, not as a result of a natural disaster; or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant, including imminent foreclosure
of or eviction from the Participant’s primary residence, the need to pay for
medical expenses, including non-refundable deductibles, the cost of prescription
drugs, and the need to pay for funeral expenses of a spouse, beneficiary, or
dependent. It shall be the responsibility of the Participant seeking to make a
withdrawal under this Section to demonstrate to the Administrative Committee
that an unforeseeable emergency has occurred and to document the amount properly
distributable hereunder. After a distribution on account of an unforeseeable
emergency, a Participant’s deferral elections shall cease and such Participant
will not be permitted to participate in the Plan or elect additional deferrals
until the next enrollment following one full year from the date of the
distribution on account of an unforeseeable emergency. Such future deferral
elections following a distribution on account of an unforeseeable emergency will
be treated as an initial deferral election and subject to the rules applicable
thereto under the Plan and Code Section 409A.
5.10    Acceleration of Payment. The acceleration of the time and/or form of any
payment determined in accordance with the provisions of this Article V, above,
shall not be made except due to unforeseeable emergency, as described above, or
as set forth below and otherwise permitted by Code Section 409A and the Treasury
Regulations and other guidance issued thereunder:
(a)    Domestic Relations Order. A payment of all or part of the Participant’s
Account may be made to a spouse, former spouse or other dependent under the
terms of a domestic relations order (as defined in Code Section 414(p)(1)(B)).
The Administrative Committee shall determine whether a payment should be made
pursuant to the terms of a domestic relations order and the time and form of
such payment.
(b)    Employment Taxes. A payment of all or part of the Participant’s Account
may be made to the extent necessary to pay the Federal Insurance Contributions
Act (“FICA”) tax imposed under Code Sections 3101, 3121(a), and 3121(v)(2) on
amounts deferred under the Plan (the “FICA Amount”),     income tax at source on
wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of the FICA Amount, and to pay the additional income tax at source on
wages attributable to the pyramiding Code Section 3401 wages and taxes. The
total payment under this Section shall not exceed the aggregate of the FICA
Amount and the income tax withholding related to such FICA Amount.
(c)    Payment of State, Local or Foreign Taxes. Payment may be made to reflect
payment of state, local or foreign tax obligations arising from participation in
the Plan that apply to an amount deferred under the Plan before the amount is
paid or made available to the Participant, plus the income tax at source on
wages imposed under Code Section 3401 as a result of such payment; provided,
however, that the amount of the payment may not exceed the amount of the taxes
due, and the income tax withholding related to such state, local and foreign tax
amount.
(d)    Income Inclusion under Code Section 409A. Payment may be made at any time
the Plan fails to meet the requirements of Code Section 409A and the Treasury
Regulations issued thereunder; provided, however, that payment cannot exceed the
amount required to be included in income as a result of the failure to comply.
(e)    Certain Offsets. Payment may be made as satisfaction of a debt of the
Participant to the Employer where: (1) the debt is incurred in the ordinary
course of the employment relationship; (2) the entire amount of the offset in
any of the Participant’s taxable years does not exceed $5,000; and (3) the
reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.
5.11    Delay of Payment. A Participant who is a “specified employee” (as
defined in Code Section 409A and the regulations thereunder) and is entitled to
a distribution due to a Separation from Service may not receive a distribution
under the Plan until a date that is at least six months after the date of the
Separation from Service. In addition, the Company may in its discretion delay
any payment due under the Plan to the extent permitted by Code Section 409A and
the regulations thereunder.
5.12    Assignment and Assumption of Liabilities. In the discretion of the
Company, upon the cessation of participation in the Plan by any Participant
solely due to the employer of that Participant no longer qualifying as a member
of the controlled group of Chesapeake Utilities Corporation within the meaning
of Code Sections 414(b) and (c), all liabilities associated with the Account of
such Participant may be transferred to and assumed by the Participant’s employer
under a deferred compensation plan established by such employer that is
substantially identical to this Plan and that preserves the deferral and payment
elections in effect for the Participant under this Plan to the extent required
by Code Section 409A. Any such Participant shall not be deemed to have incurred
a Separation from Service for purposes of the Plan by virtue of his or her
employer’s ceasing to be a member of the controlled group of Chesapeake
Utilities Corporation. The foregoing provision shall be interpreted and
administered in compliance with the requirements of Code Section 409A.


ARTICLE VI    

PLAN ADMINISTRATION
6.1    Administration. The Plan shall be administered by the Administrative
Committee as an unfunded deferred compensation plan that is not intended to meet
the qualification requirements of Code Section 401 and that is intended to meet
all applicable requirements of Code Section 409A.
6.2    Administrative Committee. The Administrative Committee will operate and
administer the Plan and shall have all powers necessary to accomplish that
purpose, including, but not limited to, the discretionary authority to interpret
the Plan, the discretionary authority to determine all questions relating to the
rights and status of Eligible Employees and Participants, and the discretionary
authority to make such rules and regulations for the administration of the Plan
as are not inconsistent with the terms and provisions hereof or applicable law,
as well as such other authority and powers relating to the administration of the
Plan, except such as are reserved by the Committee or by the Plan to the
Committee or the Board. All decisions made by the Committee or the
Administrative Committee shall be final.
Without limiting the powers set forth herein, the Administrative Committee shall
have the power (i) to change or waive any requirements of the Plan to conform
with Code Section 409A or other applicable law or to meet special circumstances
not anticipated or covered in the Plan; (ii) to determine the times and places
for holding meetings of the Administrative Committee and the notice to be given
of such meetings; (iii) to employ such agents and assistants, such counsel (who
may be counsel to the Company), and such clerical and other services as the
Administrative Committee may require in carrying out the provisions of the Plan;
and (iv) to authorize one or more of their members or any agent to execute or
deliver any instrument on behalf of the Administrative Committee.
The members of the Administrative Committee, the Committee, and the Company and
its officers and directors, shall be entitled to rely upon all valuations,
certificates and reports furnished by any funding agent or service provider,
upon all certificates and reports made by an accountant, and upon all opinions
given by any legal counsel selected or approved by the Administrative Committee,
and the members of the Administrative Committee, the Committee, and the Company
and its officers and directors shall, except as otherwise provided by law, be
fully protected in respect of any action taken or suffered by them in good faith
in reliance upon any such valuations, certificates, reports, opinions or other
advice of a funding agent, service provider, accountant or counsel.
6.3    Statement of Participant’s Account. The Administrative Committee shall,
as soon as practicable after the end of each Plan Year, provide or make
available to each Participant a statement setting forth the Account of such
Participant under Section 3.9 as of the end of such Plan Year. Such statement
shall be deemed to have been accepted as correct unless written notice to the
contrary is received by the Administrative Committee within 30 days after
providing such statement to the Participant. Account statements may be provided
more often than annually in the discretion of the Administrative Committee.
6.4    Filing Claims. Any Participant, Beneficiary or other individual
(hereinafter a “Claimant”) entitled to benefits under the Plan, or otherwise
eligible to participate herein, may be required to make a claim with the
Administrative Committee (or its designee) requesting payment or distribution of
such Plan benefits (or written confirmation of Plan eligibility, as the case may
be), on such form or in such manner as the Administrative Committee shall
prescribe. Unless and until a Claimant makes proper application for benefits in
accordance with the rules and procedures established by the Administrative
Committee, such Claimant shall have no right to receive any distribution from or
under the Plan.
6.5    Notification to Claimant. If a Claimant’s application is wholly or
partially denied, the Administrative Committee (or its designee) shall, within
90 days, furnish to such Claimant a written notice of its decision. Such notices
shall be written in a manner calculated to be understood by such Claimant, and
shall contain at least the following information:
(i)    the specific reason or reasons for such denial;
(ii)    specific reference to pertinent Plan provisions upon which such denial
is based;
(iii)    a description of any additional material or information necessary for
such Claimant to perfect his or her claim, and an explanation of why such
material or information is necessary; and
(iv)    an explanation of the Plan’s claim review procedure describing the steps
to be taken by such Claimant, if he or she wishes to submit his or her claim for
review.
6.6    Review Procedure. Within 60 days after the receipt of such notice from
the Administrative Committee, such Claimant, or the duly authorized
representative thereof, may request, by written application to the Plan, a
review by the Administrative Committee (the Committee in the case of executive
officers of the Company) of the decision denying such claim. In connection with
such review, such Claimant, or duly authorized representative thereof, shall be
entitled to receive any and all documents pertinent to the claim or its denial
and shall also be entitled to submit issues and comments in writing. The
decision of the Administrative Committee (the Committee in the case of executive
officers of the Company) upon such review shall be made promptly and not later
than 60 days after the receipt of such request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but not later than 120 days
after the Administrative Committee’s (the Committee’s in the case of executive
officers of the Company) receipt of a request for review. Any such decision on
review shall be in writing and shall include specific reasons for the decision
and specific references to the pertinent Plan provisions on which the decision
is based. In the event of a genuine dispute regarding the amount or timing of
payments under the Plan, a delay in the payment of Plan benefits shall not cause
a violation of Code Section 409A to the extent such delay satisfies the
conditions set forth in Code Section 409A and the regulations thereunder.
6.7    Payment of Expenses. All costs and expenses incurred in administering the
Plan shall be paid from the Plan unless the Company elects to pay the costs and
expenses.
ARTICLE VII    

AMENDMENT AND TERMINATION
7.1    Amendment. The Company has reserved, and does hereby reserve, the right
at any time and from time to time by action of the Board or the Committee (or by
action of the Administrative Committee if and to the extent that the Board or
the Committee has delegated the authority to amend the provisions of the Plan to
such committee) to amend, modify or alter any or all of the provisions of the
Plan without the consent of any Eligible Employees or Participants; provided,
however, that no amendment shall operate retroactively so as to affect
materially and adversely any rights to which a Participant may be entitled under
the provisions of the Plan as in effect prior to such action. Any such
amendment, modification or alteration shall be expressed in an instrument
executed by an authorized officer or officers of the Company, and shall become
effective as of the date designated in such instrument.
7.2    Termination. The Company reserves the right to suspend, discontinue or
terminate the Plan, at any time in whole or in part; provided, however, that a
suspension, discontinuance or termination of the Plan shall not accelerate the
obligation to make payments to any person not otherwise currently entitled to
payments under the Plan, unless otherwise specifically so determined by the
Company and permitted by applicable law, relieve the Company of its obligations
to make payments to any person then entitled to payments under the Plan, or
reduce any existing Account balance.


ARTICLE VIII    

MISCELLANEOUS PROVISIONS
8.1    Employment Relationship. For purposes of determining if there has been a
Separation from Service, the Employer is defined to include all members of a
controlled group of corporations or other business entities within the meaning
of Code Sections 414(b) and (c) that includes Chesapeake Utilities Corporation
as modified by this Section. A Participant shall be considered to be in the
employ of the Employer and its related affiliates and subsidiaries as long as he
or she remains an employee of the Company, any subsidiary corporation of the
Company, or any corporation to which substantially all of the assets and
business of the Company are transferred. For this purpose, a subsidiary
corporation of the Company is any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, as of the date
such determination is to be made, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing greater than 50 percent
of the total combined voting power of all classes of stock in one of the other
corporations in such chain. Nothing in the adoption of the Plan or the crediting
of deferred compensation shall confer on any Participant the right to continued
employment by the Company or an affiliate or subsidiary corporation of the
Company, or affect in any way the right of the Company or such affiliate or
subsidiary to terminate his or her employment at any time. Any question as to
whether and when there has been a Separation from Service of a Participant’s
employment and the cause of such Separation from Service shall be determined by
the Administrative Committee, and its determination shall be final.
8.2    Facility of Payments. Whenever, in the opinion of the Administrative
Committee, a person entitled to receive any payment, or installment thereof, is
under a legal disability or is unable to manage his or her financial affairs,
the Administrative Committee shall have the discretionary authority to direct
payments to such person’s legal representative or to a relative or friend of
such person for his or her benefit; alternatively, the Administrative Committee
may in its discretion apply the payment for the benefit of such person in such
manner as the Administrative Committee deems advisable. Any such payment or
application of benefits made in good faith in accordance with the provisions of
this Section shall be a complete discharge of any liability of the
Administrative Committee with respect to such payment or application of
benefits.
8.3    Funding. All benefits under the Plan are unfunded and the Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets in order to assure the payment of any amounts under the
Plan; provided, however, that in order to provide a source of payment for its
obligations under the Plan, the Company may establish a trust fund. The right of
a Participant or his or her Beneficiary to receive a distribution hereunder
shall be an unsecured claim against the general assets of the Company, and
neither the Participant nor his or her Beneficiary shall have any rights in or
claim against any amounts credited under the Plan or any other specific assets
of the Company. All amounts credited under the Plan to the benefit of a
Participant shall constitute general assets of the Company and may be disposed
of by the Company at such time and for such purposes as it may deem appropriate.
8.4    Anti-Assignment. No right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge; and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
the same shall be void. No right or benefit shall be liable for or subject to
the debts, contracts, liabilities, or torts of the person entitled to such
benefits. If a Participant, a Participant’s spouse, or any Beneficiary should
become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to benefits under the Plan, then those rights, in
the discretion of the Administrative Committee, shall cease. In this case, the
Administrative Committee may hold or apply the benefits at issue or any part
thereof for the benefit of the Participant, the Participant’s spouse, or
Beneficiary in such manner as the Administrative Committee may deem proper.
8.5    Unclaimed Interests. If the Administrative Committee shall at any time be
unable to make distribution or payment of benefits hereunder to a Participant or
any Beneficiary of a Participant by reason of the fact that his or her
whereabouts is unknown, the Administrative Committee shall so certify, and
thereafter the Administrative Committee shall make a reasonable attempt to
locate such missing person. If such person continues missing for a period of
three years following such certification, the interest of such Participant in
the Plan shall, in the discretion of the Administrative Committee, be
distributed to the Beneficiary of such missing person. If neither the
Participant nor the Beneficiary can be located, then any amounts due may be
forfeited, subject to reinstatement without interest or earnings upon the
missing Participant or Beneficiary providing sufficient evidence to satisfy the
Administrative Committee that he or she is entitled to such forfeited amount.
8.6    References to Code, Statutes and Regulations. Any and all references in
the Plan to any provision of the Code, ERISA, or any other statute, law,
regulation, ruling or order shall be deemed to refer also to any successor
statute, law, regulation, ruling or order.
8.7    Liability. The Company, and its directors, officers and employees, shall
be free from liability, joint or several, for personal acts, omissions, and
conduct, and for the acts, omissions and conduct of duly constituted agents, in
the administration of the Plan, except to the extent that the effects and
consequences of such personal acts, omissions or conduct shall result from
willful misconduct. However, this Section shall not operate to relieve any of
the aforementioned from any responsibility, liability, obligation, or duty that
may arise under ERISA.
8.8    Tax Consequences of Compensation Reductions. The income and employment
tax consequences to Participants of participating in the Plan shall be
determined under applicable federal, state and local tax law and regulation and
neither the Company nor any member of the Board, the Committee or the
Administrative Committee shall be a guarantor of or in any way responsible for
the tax consequences to any Participant.
8.9    Company as Agent for Related Employers. Each corporation which shall
become a participating employer pursuant to Section 2.5 by so doing shall be
deemed to have appointed the Company its agent to exercise on its behalf all of
the powers and authority hereby conferred upon the Company by the terms of the
Plan, including but not limited to the power to amend and terminate the Plan.
The Company’s authority shall continue unless and until the related employer
terminates its participation in the Plan.

2



--------------------------------------------------------------------------------




8.10    Governing Law; Severability. The Plan shall be construed according to
the laws of the State of Delaware, including choice of law provisions, and all
provisions hereof shall be administered according to the laws of that State,
except to the extent preempted by federal law. A final judgment in any action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. In the event that
any one or more of the provisions of the Plan shall for any reason be held to be
invalid, illegal, or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision of the Plan, but the Plan
shall be construed as if such invalid, illegal, or unenforceable provisions had
never been contained herein, and there shall be deemed substituted such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by applicable law.
8.11    Taxes. The Company shall be entitled to withhold any taxes from any
distribution hereunder or from other compensation then payable, as it believes
necessary, appropriate, or required under relevant law.
Chesapeake Utilities Corporation
By:                        
Title:                        
Date:                        



3

